Citation Nr: 0500938	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  98-10 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than September 
7, 1993, for a grant of service connection and assignment of 
a 60 percent evaluation for ankylosing spondylitis.

2.  Entitlement to an effective date earlier than September 
7, 1993, for a grant of service connection and assignment of 
a 50 percent evaluation for adjustment disorder with mixed 
emotions-anxiety and depression, as secondary to ankylosing 
spondylitis.

3.  Entitlement to an effective date earlier than September 
7, 1993, for a grant of a total rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant and friend, C.B.


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from May 1953 to September 
1956.  He also was a member of the Alabama Air National Guard 
(ANG) from July 1960 to September 1960, which included active 
duty for training from August 14, 1960, to August 28, 1960.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran testified at a Travel Board in October 1999 
before the undersigned Veterans Law Judge, who is designated 
by the Chairman of the Board to conduct hearings pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.

In a decision dated in January 2003, the Board denied the 
veteran's claims.  He appealed the decision to the U.S. Court 
of Appeals For Veterans Claims (Court).  In October 2003, the 
veteran, through his attorney, and the Secretary of Veterans 
Affairs (Secretary), submitted a Joint Motion For Remand 
(Motion) so that the Board could address whether the notice 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), were complied 
with.  In an Order dated in October 2003, the Court granted 
the Motion, vacated the January 2003 Board decision, and 
remanded the case to the Board for further appellate review 
consistent with the Motion.

In compliance with the October 2003 Remand, in May 2004, the 
Board remanded the case to the RO for additional development.  
The RO completed the additional development to the extent 
deemed possible and returned the case to the Board for 
further appellate review.  The case file reflects no record 
of a response to the July 2004 supplemental statement of the 
case (SSOC) from the veteran or his attorney.


FINDINGS OF FACT

1.  A March 1957 rating decision granted service connection 
for psychophysiologic musculo-skeletal reaction with a 10 
percent evaluation, effective September 1956. A March 1957 RO 
letter notified the veteran of the decision.  There is no 
evidence of the notice having been returned as undelivered.  
There is no record of the veteran having appealed the 
decision, and it became final in accordance with applicable 
law and regulation.

2.  A December 1961 rating decision denied service connection 
for a back disability, and the veteran was notified of the 
decision in a December 1961 letter.  A May 1977 rating 
decision denied service connection for a back disability, and 
the veteran was notified of the decision in a May 1977 
letter.

3.  There is no record of either the December 1961 letter or 
the May 1977 letter having been returned as undelivered.  
There is no record of the veteran having appealed either the 
December 1961 rating decision or the May 1977 rating 
decision, and both became final in accordance with applicable 
law and regulation.

4.  A February 1980 rating decision determined that new and 
material evidence to establish service connection for 
postoperative residuals of lumbar spinal fusion, with 
bilateral sclerosis of sacroiliac joints, was not received.  
The veteran was notified of the decision in a March 1980 
letter and informed he should submit new evidence to support 
his claim.

5.  In an April 1980 statement, the veteran informed the RO 
of recent in-patient VA treatment records which he asserted 
would support his claim, and he asked reconsideration on that 
basis.

6.  A May 1980 rating action determined that the reviewed, 
referenced treatment records did not reflect new evidence 
related to the veteran's low back disability, and a May 1980 
RO letter informed the veteran of the determination.  There 
is no record of the letter having been returned as 
undelivered.  There is no record of the veteran having 
appealed the determination.

7.  An increased rating for psychophysiologic musculo-
skeletal reaction with recurring attacks of lumbar pain was 
denied by rating actions of January 1975, with notice that 
same month and in April 1976, with notice that same month. 
These ratings therefore are final.  An increased evaluation 
for psychophysiologic musculo-skeletal reaction with 
recurring attacks of lumbar pain was denied by the Board in a 
decision in February 1980.

8.  In September 7, 1993, the veteran applied to reopen his 
previously denied claim for service connection for ankylosing 
spondylitis, which was previously diagnosed as 
psychophysiologic reaction.  He filed a claim for TDIU in 
April 1998.

9.  A March 1998 rating decision determined new and material 
evidence to reopen the previously denied claim was received 
and granted service connection for ankylosing spondylitis and 
assigned an evaluation of 60 percent, effective September 7, 
1993; granted service connection for adjustment disorder with 
mixed emotions-anxiety and depression, considered as 
secondary to the ankylosing spondylitis; and, assigned an 
evaluation of 50 percent, effective September 7, 1993.

10.  An April 1998 rating decision granted TDIU, effective 
September 7, 1993, the date of the veteran's claim for an 
increased evaluation.

11.  The evidence of record does not show the veteran's 
entitlement to service connection for ankylosing spondylitis, 
or TDIU, to have enured earlier than September 7, 1993, as 
the evidence which established a medical nexus between 
symptoms in service and the later diagnosis of ankylosing 
spondylitis was not contained in the service medical records 
(SMRs) or other medical records extant prior to September 7, 
1993.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 
7, 1993, for the grant of service connection and the 
assignment of a 60 percent evaluation for ankylosing 
spondylitis have not been met.  38 U.S.C.A. §§ 5101, 5103A, 
5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 
3.400 (2004).

2.  The criteria for an effective date earlier than September 
7, 1993, for the grant of service connection and the 
assignment of a 50 percent evaluation for an adjustment 
disorder with mixed emotions-anxiety and depression as 
secondary to ankylosing spondylitis have not been met.  38 
U.S.C.A. §§ 5101, 5103A, 5110 (West 2002); 38 C.F.R. §§ 
3.151, 3.155, 3.157, 3.159, 3.400 (2004).

3.  The criteria for an effective date earlier than September 
7, 1993, for the assignment of TDIU have not been met.  38 
U.S.C.A. §§ 5101, 5103A, 5110 (West 2002); 38 C.F.R. §§ 
3.151, 3.155, 3.157, 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim in 1993.  The VCAA 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

As noted above, the basis of the Court's remand of the case 
to the Board was to determine whether the VCAA notice 
requirements were complied with, and that was the basis of 
the May 2004 Board remand.  In a letter dated in June 2004 
(letter), the RO informed the veteran of the VCAA and VA's 
obligations under the act, to include the evidence needed to 
support his claim.  As to who would obtain what part of the 
evidence needed, the letter first cataloged all of the 
evidence previously received by the RO and associated with 
the case file.  The letter further instructed the veteran to 
submit copies of any evidence in his possession related to 
his ANG service, to include any SMRs, as well any medical 
evidence, VA or private treatment records, not already of 
record which might relate to his claims for earlier effective 
dates.  The letter also informed the veteran that, if he did 
not have copies of any additional evidence not already of 
record, the RO would obtain any treatment records he 
identified as related to this claim, provided he completed, 
signed, and returned, the enclosed VA Forms 21-4138 and 21-
4142 to describe and authorize VA to obtain them on his 
behalf.  The letter also informed the veteran to submit any 
and all evidence in his possession which might be related to 
his claim.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board now must assess whether the timing of the 
VCAA notice adversely impacted the veteran's ability to 
pursue his claim.

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the VCAA.  Pelegrini, 118 Vet. App. at 119-120.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  
Nonetheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement in this case was 
not prejudicial to the veteran for the reasons specified 
below. 

First, the RO did not commit error in the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, the veteran's case has remained 
under constant development throughout the appeal period, to 
include two Board remands for additional development.  Third, 
notwithstanding the additional development conducted 
throughout the appeal period, the veteran's premise for his 
claims has not changed.  Specifically, the veteran's premise 
for claiming earlier effective dates is not based on an 
assertion of earlier submitted informal claim or claim, or on 
evidence not already of record in the case file which might 
be located pursuant to additional development.  Instead, the 
veteran asserts that the evidence of record entitles him to 
an earlier effective date.  The case file reflects no record 
of the veteran having responded to the letter or the July 
2004 SSOC with additional evidence or a request that other 
identified evidence be obtained.  Further, neither did the 
veteran change or amend the premise or basis for his claim.

Thus, contrary to mere speculation or conjecture, the Board 
has clear evidence as to how the veteran would respond to a 
proper notice, albeit after the initial adjudication.  See 
Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003); Huston 
v. Principi, 17 Vet. App. 195, 203 (2003) ("it is not for 
the Secretary or this Court to predict what evidentiary 
development may or may not result from such notice").  
Accordingly, in light of VCAA notice having been provided, 
and the fact that the veteran has demonstrated by his 
actions, including those after receipt of VCAA notice, that 
there is no missing evidence to be obtained, and that he was 
not misinformed as to how to pursue his claim, the Board 
finds no prejudice to the veteran.  Pelegrini, 18 Vet. App. 
at 121-22; see also Conway v. Principi, 353 F.3d 1369, 1373-
74 (Fed. Cir. 2004).

Factual background.

By rating action of March 1957, service connection for 
psychophysiologic musculo-skeletal reaction was granted and a 
10 percent evaluation was assigned.  This was noted as the 
diagnosis shown at separation from service.  On VA 
examination in November 1956, the veteran had complained of 
pain in the right leg, hip, and back. There was notice of the 
March 1957 rating action sent to the veteran in that same 
month.

Subsequently, the veteran filed claims for service connection 
for a back disability and increased rating for a psychiatric 
disorder and submitted evidence in support of his claim 
regarding the current status of the claimed disabilities.  
Service connection for a back disability was denied by rating 
actions in December 1961, with notice in that same month, and 
in May 1977 with notice that same month.  By rating action of 
February 1980, it was determined that new and material 
evidence to establish service connection for postoperative 
residuals of lumbar spinal fusion with bilateral sclerosis of 
sacroiliac joints had not been submitted.  There was notice 
to the veteran of this rating action in March 1980.  It was 
noted initially that there was no evidence of organic back 
pathology in service, and that tests failed to reveal a back 
disorder.  Subsequently it was noted that there was some 
congenital pathology of the spine.

Increased ratings for psychophysiologic musculo-skeletal 
reaction with recurring attacks of lumbar pain was denied by 
rating actions of January 1975, with notice that same month 
and April 1976, with notice that same month.  An increased 
evaluation for the service-connected disability was denied by 
rating action of September 1978, which was appealed to the 
Board.  This issue was denied by the Board in a decision in 
February 1980.

In March 1980, the veteran reported to the RO that he had had 
treatment for his service-connected disability.  A March 1980 
RO letter informed the veteran that he previously was denied 
service connection for his lumbar spine disability, and that 
submission of new and material evidence would be required to 
reopen the claim.  In an April 1980 response, the veteran 
referred the RO to recent VA inpatient treatment records 
which he asserted provided the required new and material 
evidence.

In a May 1980 letter, the RO informed the veteran that the 
treatment records reviewed were not sufficient to reopen the 
veteran's claim for service connection.  Further, the letter 
also informed the veteran that the treatment records did not 
show an increase in his service-connected disability, as they 
addressed his non-service-connected disability.

In late March 1990, the veteran requested a copy of all of 
his SMRs.  He made no reference to earlier claims or rating 
decisions.

Thereafter, on September 7, 1993, the veteran applied to 
reopen his claim for service connection for ankylosing 
spondylitis, previously diagnosed as psychophysiologic 
reaction, which he phrased as an application to reopen for 
compensation of his ankylosing spondylitis.  The veteran 
submitted evidence in support of his current claim which 
included records from treating providers dating in 1978 and 
1979 that had been previously submitted in support of his 
earlier claims.  He also submitted a nexus statement to the 
effect that the current ankylosing spondylitis was most 
likely related to the symptoms found in service.  The RO 
considered the veteran's VA Form 21-4138 as both an 
application to reopen a previously denied claim for service 
connection and an application for an increase.

Following review of the evidence and VA examinations and 
opinion, by rating action of March 1998, service connection 
for ankylosing spondylitis was granted with an evaluation of 
60 percent, effective September 7, 1993.  The March 1998 
rating decision also granted service connection for 
adjustment disorder with mixed emotions-anxiety and 
depression, considered as secondary to the ankylosing 
spondylitis, with an evaluation of 50 percent assigned, 
effective September 7, 1993. It was noted that the previous 
service-connected disability of psychophysiologic 
musculoskeletal reaction, with recurring attacks of lumbar 
pain, evaluated at 10 percent, was recharacterized as 
ankylosing spondylitis, and the 60 percent evaluation was 
assigned.

In April 1998, the veteran filed a claim for entitlement to 
TDIU.  By rating action of April 1998, TDIU was granted, 
effective September 7, 1993, the date of the veteran's claim 
for increased service-connected evaluation.

Social Security Administration disability benefits show the 
veteran was considered disabled in 1974.

In April 1998, the veteran requested an earlier effective 
date for the award of the 60 percent evaluation for 
ankylosing spondylitis and for the 50 percent evaluation for 
anxiety disorder.  His contention is that the medical 
evidence used to grant the awards was the same evidence he 
previously submitted in 1977 and 1978.  He contended that he 
was unemployable since then as well.

Analysis.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 5101(a)).  
38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  Except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(a).

As concerns awards following an application to reopen a 
previously denied claim on the basis of new and material 
evidence, if an allowance is made on evidence other than 
service department records, and the application was received 
prior to the expiration of the appeal period or prior to an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. 
§§ 3.400(q)(i), 20.1103, 20.1104 and 20.1304(b)(1).  If the 
application is received after final disallowance, the 
effective date is the date of receipt of new claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(ii), which is the same as the general rule for 
reopened claims.  See 38 C.F.R. § 3.400(r).

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim. 38 
C.F.R. § 3.400(o)(2).

In this case, the Board decision rendered in February 1980 is 
final.  Further, as set forth above, the veteran failed to 
appeal the various rating decisions prior to the claim filed 
on September 7, 1993, and those decisions also became final 
in accordance with applicable law and regulation.  Moreover, 
there was no correspondence from the veteran which indicated 
an intent to file another claim for service connection or an 
increased rating subsequent to 1980, until he filed to reopen 
the claim on September 7, 1993.

The Board notes that the veteran's March 1990 request for a 
copy of his SMRs made no reference to his prior claims or 
rating decisions related to them.  Thus, that request does 
not in anyway meet the criteria for an informal claim, as it 
does not reasonable reflect an intent to file for a specific 
benefit.  The Board also finds that are no VA medical records 
associated with the claims file which could establish an 
informal claim or establish the intent to file an informal 
claim prior to September 7, 1993.  Accordingly, there is no 
basis to establish an earlier effective date for grant of 
service connection and the assignment of a 60 percent 
evaluation for ankylosing spondylitis or for the grant of 
service connection and the assignment of a 50 percent 
evaluation for an adjustment disorder with mixed emotions-
anxiety and depression as secondary to ankylosing 
spondylitis.

As concerns the veteran's assertion that his September 7, 
1993, claim was granted on evidence of record as his case 
file reflected in the 1970s, the Board notes that prior to 
the September 1993 claim, there was no clear medical nexus 
opinion which related the veteran's ankylosing spondylitis to 
symptomatology documented in the SMRs.  Records reported a 
varying history of 15-20 years of back pain.  Sometimes this 
would approximate service dates, other times it did not.  
Further, it was noted that there had been no organic 
pathology in service, and some of the back pain was 
attributed to the pathology that was service connected.  It 
was also noted that there had been intervening back surgery.  
In sum, review of the record reveals that it was not until 
after the September 1993 claim that a medical nexus was 
clearly established.  Consequently, the veteran's reopened 
claim was granted on the basis of evidence not included in 
the SMRs or the case file prior to September 1993.  See 
38 C.F.R. § 3.400 (q), (r).  As a result, the earliest proper 
effective date is the date of his claim.  38 C.F.R. 
§ 3.400(o)(2).

The fact that the veteran's previously service-connected 
disability of psychophysiologic musculoskeletal reaction, 
with recurring attacks of lumbar pain, was recharacterized as 
ankylosing spondylitis does not change the result.  There was 
no evidence on file that the subsequently assigned higher 
ratings were warranted for the pathology as described and 
characterized prior to September 1993.  

Finally, there is no showing of a claim to the VA, as defined 
above, for TDIU until April 1998.  As such there is no 
showing that an effective date earlier than September 7, 
1993, which was assigned by the RO, should be granted.  The 
veteran's effective dates for service connection for 
ankylosing spondylitis, adjustment disorder with mixed 
emotions-anxiety and depression, as secondary to ankylosing 
spondylitis, and TDIU have been fixed in accordance with the 
applicable law.


ORDER

Entitlement to an effective date earlier than September 7, 
1993, for a grant of service connection and assignment of a 
60 percent evaluation for ankylosing spondylitis is denied.

Entitlement to an effective date earlier than September 7, 
1993, for a grant of service connection and assignment of a 
50 percent evaluation for adjustment disorder with mixed 
emotions-anxiety and depression, as secondary to ankylosing 
spondylitis is denied.

Entitlement to an effective date earlier than September 7, 
1993, for a grant of TDIU is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


